Goodrich, P. J. (dissenting):
I dissent, from the opinion of Mr. Justice Hirschberg, for the reason that the existence of the defendant’s wire about the chimney was not the proximate cause of the accident. The wire was secure and the chimney in no danger of falling except for the intervening act of the persons operating the derrick. Laidlaw v. Sage (158 N. Y. 73) contains a definition and discussion of proximate cause applicable to the facts of the case at bar. At page 99, Judge Martin, speaking for the court, quotes with approval from Bishop on Non-Contract Law (§ 42), Shearman & Redfield on. Negligence (4th ed.. § 26) and Wharton on Negligence (§ 134), and reviews the author-; ities on the subject. The conclusion of the court is well expressed • in. the syllabus: “ The proximate cause of an event is that which, iif *129a natural and continuous sequence, unbroken by any new cause,produces that event, and without which that event would not home occurredy and the act of one person cannot be said to be the proximate cause of an injury when the act of a/notherperson has intervened and directly inflicted it. * * * When damages claimed in an action are occasioned by one of two causes, for one of which the defendant is responsible and for the other of which he is not responsible, the plaintiff must fail if his evidence, does not show that the damage was produced by the former cause.” Judge Martin said that it was held in Hofnagle v. N. Y. C. & H. R. R. R. Co. (55 N. Y. 612) that the act of one person cannot be said to be the proximate cause of an injury when the act of another person has intervened and directly inflicted it; and quoted from Milwaukee & St. P. Ry. Co. v. Kellogg (94 U. S. 469), where it was said: “ The inquiry must, therefore, always be whether there was any intermediate cause disconnected from the primary fault, and self-operating, which produced the injury.”
The careful review of authorities on proximate cause by Mr. Justice Jenks, in Trapp v. McClellan (68 App. Div. 362), in which all the members of the court concurred, is the latest expression of our opinion upon the subject, and renders further discussion by me unnecessary. What he said in that case with reference to a rope which was broken by the act of another person than the defendant is applicable here (p. 367): “The placing of the rope * * * was the ‘ causa sine qua non,’, but the starting * * * was the ‘ causa causansJ ”
The opinion of Mr. Justicó Sewell, on the former appeal in the present case, was concurred in by two members of the court, while two others concurred in the result. I concurred in the result. In the present record, I not only find no evidence which makes the presence of the wire the proximate cause of the accident, but I find evidence which makes the negligent working of the derrick, with which the defendant had no connection, the intervening and sole proximate cause of the plaintiffs injury.
Under the authorities cited, I think the judgment and order should be reversed.
Judgment and order affirmed, with costs.